Name: Commission Regulation (EC) No 1646/2001 of 13 August 2001 laying down detailed implementing rules for the grant of adjustment aid to the preferential raw sugar refining industry and adjusting both the adjustment aid and additional basic aid for the sugar refining industry
 Type: Regulation
 Subject Matter: food technology;  tariff policy;  economic policy;  beverages and sugar;  agri-foodstuffs;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R1646Commission Regulation (EC) No 1646/2001 of 13 August 2001 laying down detailed implementing rules for the grant of adjustment aid to the preferential raw sugar refining industry and adjusting both the adjustment aid and additional basic aid for the sugar refining industry Official Journal L 219 , 14/08/2001 P. 0014 - 0015Commission Regulation (EC) No 1646/2001of 13 August 2001laying down detailed implementing rules for the grant of adjustment aid to the preferential raw sugar refining industry and adjusting both the adjustment aid and additional basic aid for the sugar refining industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 38(6) thereof,Whereas:(1) Article 38(1) and (3) of Regulation (EC) No 1260/2001 provides that during the 2001/02 to 2005/06 marketing years adjustment aid is to be granted as an intervention measure to the Community's preferential raw cane sugar refining industry, together with an additional basic aid for raw cane sugar produced in the French overseas departments. These provisions also specify that the adjustment aid may be granted only up to the quantities stipulated in the provisions referred to in Article 35 of Regulation (EC) No 1260/2001.(2) Sugar which may qualify for the refining aid must be preferential sugar within the meaning of Article 35 of Regulation (EC) No 1260/2001. To ascertain its origin and to monitor imports thereof into the Community, reference should accordingly be made to the provisions and documents laid down by Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar(2), as last amended by Regulation (EC) No 2665/98(3).(3) For the grant of aid provision should be made for satisfactory measures to monitor refined sugar and to that end the concept of refining, the formula for the yield of the raw sugar in question and the obligation to have analyses conducted in a laboratory approved by the competent authorities of the Member State where refining is carried out should be defined.(4) The management measures for raw cane sugar produced in the French overseas departments and qualifying for the additional basic aid should be the same as those laid down by Commission Regulation (EC) No 1554/2001 of 30 July 2001 laying down detailed rules for the application of Council Regulation (EC) No 1260/2001 as regards marketing sugar produced in the French overseas departments and for equalising the price conditions with preferential raw sugar(4).(5) Article 38(4) of Regulation (EC) No 1260/2001 lays down that the adjustment aid and additional aid may be adjusted to take account of economic trends in the sugar sector, particularly manufacturing and refining margins. To take account of the need to maintain the manufacturing margin and refining margin in balance, which led to the introduction of these aids and their adjustments during the previous scheme, the aid amounts for 2001/02 should therefore be maintained at the aid levels for the 2000/01 marketing year.(6) The Management Committee for Sugar has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 11. The aid provided for in Article 38(1) of Regulation (EC) No 1260/2001, hereinafter referred to as "the aid", shall be granted on application by the undertaking that has refined the preferential raw sugar in question, to the competent authorities of the Member State in which refining took place.2. The aid application must be accompanied by proof that the refined sugar was obtained from preferential raw sugar imported into the Community under Regulation (EEC) No 2782/76.This proof shall be provided by presenting the original of the document referred to, as the case may be, in Article 6(1) or Article 7(1) and (2) of Regulation (EEC) No 2782/76 or a copy of those documents, certified as a true copy by the competent authorities of the importing Member State. Those authorities shall enter in section 8 of the copy the endorsements listed, as appropriate, in Article 6(2) or Article 7(3).3. For the grant of the aid(a) "refining" means the conversion in the applicant's undertaking, as defined in the third subparagraph of Article 7(4) of Regulation (EC) No 1260/2001, of raw sugar as defined in Article 1(2)(b) of that Regulation into white sugar as defined in Article 1(2)(a) of that Regulation;(b) the raw sugar in question shall be placed under customs control or under another administrative control offering the same guarantees.4. To establish the aid, the yield of the raw sugar in question is calculated by reducing twice the degree of polarisation of that sugar by 100.5. Analyses shall be conducted upon arrival by a laboratory approved by the competent authorities of the Member State in which refining must take place.However, if the sugar has already been subjected to analyses to ascertain the yield before the entry into force of this Regulation, those analyses shall be considered as complying with the requirements of the first subparagraph.Article 21. The additional basic aid provided for in Article 38(3) of Regulation (EC) No 1260/2001 shall be granted on application by the undertaking that has refined the sugar produced in the French overseas departments.2. Regulation (EC) No 1554/2001 shall apply mutatis mutandis to the additional basic aid.Article 3The adjustment aid and the additional basic aid referred to respectively in Article 38(1) and (3) of Regulation (EC) No 1260/2001 shall be increased, as a result of the adjustment referred to in Article 38(4), to EUR 2,92 per 100 kg of sugar, expressed as white sugar, for the 2001/02 marketing year.Article 4The Member State concerned shall inform the Commission, for each quarter and in the calendar month following the quarter in question, of the quantities, expressed as white sugar, for which aid has been granted and the amounts in national currency corresponding to those quantities.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 318, 18.11.1976, p. 13.(3) OJ L 336, 11.12.1998, p. 20.(4) OJ L 205, 31.7.2001, p. 18.